Citation Nr: 1414555	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-03 389	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disability, to include degenerative joint disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to September 1965.  He served in Vietnam and was awarded the Combat Infantryman Badge among other decorations.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right knee disability.  

The Board has reviewed all evidence of record, including that found on Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon VA examination in May 2010, the examiner concluded that the Veteran's current degenerative joint disease (or arthritis) of the right knee was not likely caused by service.  In forming the opinion, the examiner acknowledged that degenerative joint disease could take up to five years from injury to present itself, but noted that there were no medical records indicating arthritis prior to 2010.  

During examination, the Veteran reported that the onset of his right knee disability was in 1967, and that his disability had been progressive since then.  The examiner did not discuss the Veteran's reports in formulating the opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should forward the claims file to the examiner who conducted the May 2010 VA examination to obtain an addendum opinion as to the relationship between the Veteran's current right knee disability and an injury in service.  If the examiner determines that another VA examination is necessary, one should be scheduled. 

The examiner should clarify whether the Veteran's report of progressive right knee pain beginning in service is, at least as likely as not, diagnostic of the current degenerative joint disease or otherwise serves to link the current knee disability to the in-service injury.  

The examiner should assume that the Veteran fell from an APC in service and injured his knee.

The examiner should provide reasons for this opinion.  If the examiner cannot provide the necessary opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why the needed cannot be provided.

3.	If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC), then return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


